DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 6-7 recites “including the residual fumigation agent” which is indefinite because the recitation lacks antecedent basis. For examination purposes, Examiner is interpreting claim 1 to read “including a residual fumigation agent” as recited in similar claim 10 in order to promote compact prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brash (US 2010/0136187 A1) in view of Gustafson (US 5,365,692 A).
Regarding claim 1, Brash discloses a method for capturing a residual fumigation agent from a fumigation process involving the fumigation of a material in a containment volume (abstract, regarding extraction means for evacuation of the fumigation chamber gases) containing a gas mixture comprising at least a fumigation agent and an ambient air mixture (para. [0054], regarding an external source of gas provides heavy toxic gas molecules, for example methyl bromide, which have been appropriately heated, gasified and dispersed in air for transfer into the fumigation chamber), including: 
receiving an output fumigation gas mixture from the containment volume following the fumigation process (para. [0058], regarding extraction means for evacuation of the fumigation chamber gases includes a pipe 28 attached to an orifice 30 located in the lower region of the panel 10, the pipe 28 in turn connected to an actuated butterfly valve 32 and a contra-
capturing the residual fumigation agent from the output fumigation gas mixture (para. [0058], regarding such an arrangement allows the toxic, heavier than air gases to be removed by fan induced suction from the fumigation chamber at an appropriate lower height, where said gas molecules will naturally congregate without recirculation, followed by dispersion to the external atmosphere via a stack 36).
Brash does not appear to specifically disclose wherein the residual fumigation agent is at an elevated partial pressure compared to the ambient air mixture.
However, Gustafson is in the field of killing animal pests (abstract) and teaches wherein the residual fumigation agent is at an elevated partial pressure compared to the ambient air mixture (see col. 10, lines 12-17 and col. 10, lines 49-53 for a description of how the ambient atmosphere is pumped out of the chamber 33, then the pressure in the chamber 33 is returned to atmospheric pressure by flowing a fumigant gas into the chamber 33, thereby inherently elevating the partial pressure of the fumigant gas compared to the ambient air mixture, before the chamber is evacuated).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Brash such that the residual fumigation agent is at an elevated partial pressure compared to the ambient air mixture as taught by Gustafson in order to ensure that the fumigant gas is of sufficient partial pressure to destroy pests in the containment volume (see Gustafson, col. 10, lines 49-53).

Regarding claim 2, Brash as modified discloses the invention in claim 1, and further discloses wherein capturing the residual fumigation agent from the output fumigation gas mixture includes separating the residual fumigation agent from the output fumigation gas mixture (para. [0059], regarding absorption means are operatively coupled to the extraction means to absorb the majority of the fumigant extracted from the fumigation chamber).

Regarding claim 3, Brash as modified discloses the invention in claim 2, and further discloses wherein separating the residual fumigation agent includes feeding the output fumigation gas mixture through a liquid solvent to absorb the residual fumigation agent to form a loaded liquid solvent (para. [0068], regarding “The extracted fumigant may be bubbled through water together with ozone gas. The ozone produces hydroxyl radicals in the water that destroys the methyl bromide absorbed into the water. Hydroxyl ions may be produced through other means, such as the addition of sodium hydroxide to the water, for example.”).

Regarding claim 4, Brash as modified discloses the invention in claim 3, and further discloses the invention further including separating the residual fumigation agent from the loaded liquid solvent (para. [0068], regarding the residue in the water can then be disposed of, possibly after its concentration).


However, Brash does teach recycling desorbed and recovered fumigant gas for use in subsequent containers (see para. [0066]). Furthermore, recycling is well-known and conventionally used in the art to decrease the raw amount of materials necessary while increasing efficiency of the operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Brash such that the liquid solvent following separation of the residual fumigation agent is recycled to absorb further residual fumigation agent in the output fumigation gas mixture in order to minimize the overall amount of solvent necessary for use in separating the residual fumigation agent.

Regarding claim 10, Brash discloses a method for abating the environmental impact of a residual fumigation agent from a fumigation process involving the fumigation of a material in a containment volume (abstract, regarding extraction means for evacuation of the fumigation chamber gases) containing a gas mixture comprising at least a fumigation agent and an ambient air mixture (para. [0054], regarding an external source of gas provides heavy toxic gas molecules, for example methyl bromide, which have been appropriately heated, gasified and dispersed in air for transfer into the fumigation chamber), including: 
receiving an output fumigation gas mixture from the containment volume following the fumigation process (para. [0058], regarding extraction means for evacuation of the fumigation chamber gases includes a pipe 28 attached to an orifice 30 located in the lower region of the panel 10, the pipe 28 in turn connected to an actuated butterfly valve 32 and a contra-rotating fan 34 and thence to a pipe exhaust stack 36; fig. 1), the output fumigation gas mixture including a residual fumigation agent and the ambient air mixture (see again para. [0054]); and 
processing the residual fumigant from the output fumigation gas mixture to reduce its environmental impact (para. [0058], regarding such an arrangement allows the toxic, heavier than air gases to be removed by fan induced suction from the fumigation chamber at an appropriate lower height, where said gas molecules will naturally congregate without recirculation, followed by dispersion to the external atmosphere via a stack 36 which is of sufficient height to allow the gas contents of the fumigation chamber to be safely vented without occupational health risk exposure to operators or others located nearby the fumigation apparatus).
Brash does not appear to specifically disclose wherein the residual fumigation agent is at an elevated partial pressure compared to the ambient air mixture.
However, Gustafson is in the field of killing animal pests (abstract) and teaches wherein the residual fumigation agent is at an elevated partial pressure compared to the ambient air mixture (see col. 10, lines 12-17 and col. 10, lines 49-53 for a description of how the ambient atmosphere is pumped out of the chamber 33, then the pressure in the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Brash such that the residual fumigation agent is at an elevated partial pressure compared to the ambient air mixture as taught by Gustafson in order to ensure that the fumigant gas is of sufficient partial pressure to destroy pests in the containment volume (see Gustafson, col. 10, lines 49-53).

Regarding claim 11, Brash as modified discloses the invention in claim 10, and further discloses wherein processing the residual fumigation agent includes decomposing the residual fumigation agent (para. [0064], regarding “The methyl bromide attaches to the activated carbon of the absorption bed cartridge 40 prior to discharge of the fumigant/gas mixture from the fumigation apparatus. The absorption bed cartridge 40 is periodically washed with a scrubbing solution, such as sodium thiosulphate. In this embodiment, scrubbing of contents of the absorption bed cartridge 40 with sodium thiosulphate yields bromide and sodium methylthiosulphate which are non-toxic salts which can be discharged safely to the environment.”).

Regarding claim 13, Brash as modified discloses the invention in claim 10, and further discloses wherein processing the residual fumigation agent includes chemically converting the residual fumigation agent to form a stable compound having a reduced environmental impact (see again para. [0064] referenced above).

Regarding claims 14-19, Brash as modified discloses the inventions in claims 1 and 10, but does not appear to specifically disclose wherein the partial pressure of the residual fumigation agent is elevated in excess of 25%, 30%, or 50% relative to the ambient air mixture in the output fumigation gas mixture.
However, Applicant discloses no particular criticality for the values of 25%, 30%, or 50% other than the bare requirement that the partial pressure of the residual fumigation agent be greater than the partial pressure of the ambient air mixture (see, e.g., Applicant’s para. [00168]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the partial pressure of the residual fumigation agent is elevated in excess of 25%, 30%, or 50% relative to the ambient air mixture in the output fumigation gas mixture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The purpose for doing so would be to ensure that the partial pressure of the fumigation agent is sufficiently higher than the partial pressure of the ambient air mixture to be effective in destroying pests (see, e.g., Gustafson, col. 10, lines 49-53).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brash (US 2010/0136187 A1) in view of Gustafson (US 5,365,692 A) as applied to claim 1 above, and further in view of McManus et al. (US 2014/0234436 A1), hereinafter McManus.

However, McManus is in the field of adsorptively removing fumigation agents from gas mixtures (abstract) and teaches wherein separating the residual fumigation agent from the output fumigation gas mixture includes adsorbing the residual fumigation agent from the output fumigation gas mixture (para. [0056], regarding Each of the vessels 50 and 52 contains an adsorbent selective for phosphine, e.g., carbon adsorbent, so that phosphine in the phosphine/nitrogen gas mixture supplied by discharge line 28 flows through the carbon vessels 50 and 52.).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Brash such that separating the residual fumigation agent from the output fumigation gas mixture includes adsorbing the residual fumigation agent from the output fumigation gas mixture as taught by McManus in order to ensure that the residual fumigation agent can be rapidly and safely disposed of following use (see McManus, para. [0024]).

Regarding claim 7, Brash as modified discloses the invention in claim 6, and further discloses wherein the residual fumigation agent is adsorbed by a solid sorbent (see again McManus, para. [0056]).


However, McManus teaches wherein the residual fumigation agent is adsorbed by the solid sorbent in a fluidized bed reactor (para. [0102], regarding the fig. 2 process flow therefore enables the bed of carbon that is initially employed for capture of phosphine subsequent to its generation to remain in place, e.g., in a fixed or fluidized bed).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Brash such that the residual fumigation agent is adsorbed by the solid sorbent in a fluidized bed reactor as taught by McManus in order to ensure that the solid sorbent can effectively operate while remaining in place (see McManus, para. [0102]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brash (US 2010/0136187 A1) in view of Gustafson (US 5,365,692 A) as applied to claim 11 above, and further in view of Kim et al. (US 2009/0238728 A1), hereinafter Kim.
Regarding claim 12, Brash as modified discloses the invention in claim 11, and further discloses wherein decomposing the residual fumigation agent includes decomposing by a high temperature (para. [0065], regarding “The methyl bromide, or other fumigant, absorbed onto the bed cartridge 40, may be further processed. For example, the cartridge may be incinerated at a temperature that destroys the fumigant. Methyl bromide, for example, is destroyed at temperatures in excess of 1000° C., such 
Brash does not appear to specifically disclose decomposing by a high temperature plasma module.
However, Kim is in the field of plasma scrubbers (abstract) and teaches decomposing by a high temperature plasma module (abstract, regarding a plasma scrubber that forms a high temperature atmosphere in a reactor to effectively decompose and remove a non-biodegradable gas and reduce power consumption).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Brash to include decomposing by a high temperature plasma module as taught by Kim in order to increase the efficiency and effectiveness of the process of decomposing the residual fumigation agent (see Kim, abstract).
Response to Arguments
Applicant’s arguments filed on March 10, 2021, with respect to the rejection of claims 3-6 under §112(b) (Remarks, p. 6) have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under §112(b) is made in view of the amendments to the claims, as detailed hereinabove.
Applicant’s arguments with respect to the rejection of claim 9 (now amended claims 1 and 10) under §103 of Brash in view of Lagunas (pp. 6-7) have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647